UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: June 30, 2015 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 0-21816 INFINITE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-1490422 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 80 Office Park Way Pittsford, New York 14534 (Address of principal executive offices) (585) 385-0610 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. There were 26,561,883 shares of the issuer’s common stock, par value $.001 per share, outstanding as of August 14, 2015. Infinite Group, Inc. Quarterly Report on Form 10-Q For the Period Ended June 30, 2015 Table of Contents PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets – June 30, 2015 (Unaudited) and December 31, 2014 3 Statements of Operations (Unaudited) for the three and six months ended June 30, 2015 and 2014 4 Statements of Cash Flows (Unaudited) for the six months ended June 30, 2015 and 2014 5 Notes to Financial Statements – (Unaudited) 6 Item 2.
